ON PETITION FOR REHEARING
LANGTRY, J.
In a petition for rehearing, plaintiffs have challenged in several respects the fact statement upon which our opinion is based.
*200One of these challenges is correct in a substantial aspeet. We said that the reclassification application of January 13, 1967, included the entire 22 acres and requested a C-3 zone for it. With reference to the second application, we said it requested C-3X zone, with architectural control, for 17 acres and PR-X zone, with architectural control, for 5 acres. We were correct as to the acreages, but the zones requested in the application were C-3 and PR. The “X” “with architectural controls” for each request was added later. This correction in our fact statement lessens the difference between the first and second application, but there was a substantial difference between them, and we hold that the trial judge was right in holding that a change-of-eircumstances affidavit was an unnecessary adjunct of the second filing.
The petition for rehearing is denied.